



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario Psychological Association v. Mardonet, 2017
    ONCA 183

DATE: 20170301

DOCKET: C62535

Strathy C.J.O., Laskin and Trotter JJ.A.

BETWEEN

Ontario Psychological Association

Plaintiff

and

Charlotte (Carla) Mardonet, Sarah Esaafi, Gabrial
    Bensusan, 2181420 Ontario Inc., BDO Canada LLP, Vern E. Penner and Dr. John
    Serivce

Defendants

AND BETWEEN

Charlotte (Carla) Mardonet

Plaintiff by Counterclaim (Appellant)

and

Ontario Psychological Association,
Janet Kasperski, Ryan Morley, Ruth Berman, Douglas Saunders,
    Margaret Weiser, Connie Kushnir and Jane Storrie

Defendants to the Counterclaim (Respondents)

Paul Stern, for the appellants

Simon Clements, for the respondent

Heard: February 24, 2017

On appeal from the judgment of Justice Thomas R. Lederer of
    the Superior Court of Justice, dated July 15, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The plaintiff by counterclaim Carla Mardonet appeals the decision of the
    motion judge striking out four paragraphs of her counterclaim. Those paragraphs
    claimed contribution and indemnity against the six named defendants to the
    counterclaim.

[2]

The appellant was an employee of the Association. The six named
    defendants to the counterclaim were over the period the appellant was employed,
    officers and or directors of the Association. The motion judge, in essence,
    concluded that these six individuals owed no duty of care to the appellant. We
    agree with the motion judges conclusion and substantially with his reasons.

[3]

The appellants argument in this court that the six individuals failed
    to supervise her properly is no more than a defence and does not translate into
    a legal duty to her.

[4]

The appellant also argued in this court that the six individuals owed a
    duty to the Association, that they breached this duty, and that by doing so
    contributed to the Associations loss. The appellant seeks leave to amend her
    defence and counterclaim to assert this duty and a corresponding defence based
    on contributory negligence under the
Negligence Act
.

[5]

We deny leave to amend. What the proposed amendment does not do is set
    out the scope of the six individuals duty. And we see no tenable basis on
    which these individuals duty to the Association could result in their being
    liable for the appellants conversion of the Associations money.

[6]

The appeal is therefore dismissed with costs fixed at $10,000 all
    inclusive.


